Case 20-06070-sms        Doc 12     Filed 08/31/20 Entered 08/31/20 15:41:13             Desc Main
                                    Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:
                                                      Case No. 14-75160-sms
ANTHONY CARVER MCCLARN,                               Chapter 13

      Debtor.


ANTHONY CARVER MCCLARN,

      Plaintiff,

v.                                                    Adversary No. 20-06070-sms

CITIZENS TRUST BANK and LOANCARE,
LLC,

      Defendants.


                                ANSWER OF LOANCARE, LLC

         COME NOW, LoanCare, LLC (“LoanCare”), and files this Answer to the Complaint

[Doc. 1], stating as follows:

                                  AFFIRMATIVE DEFENSES

         1.     The Plaintiff has failed to state a claim upon which relief can be granted.

         2.     The Court lacks subject matter jurisdiction over claims under the Real Estate

Settlement Procedures Act, Truth in Lending Act, or under state law for accounting.

         3.     The Plaintiff has unclean hands and is otherwise estopped due to his default on

the loan and failure to comply with the consent order on his Motion to Deem Mortgage Current.

         Subject to and without waiving the foregoing Affirmative Defenses, LoanCare responds

to the individually numbered paragraphs in the Complaint as follows:



                                                  1
Case 20-06070-sms        Doc 12    Filed 08/31/20 Entered 08/31/20 15:41:13          Desc Main
                                   Document     Page 2 of 6



       1.      LoanCare denies the allegations in Paragraph 1.

       2.      LoanCare denies the allegations in Paragraph 2.

       3.      LoanCare denies the allegations in Paragraph 3.

       4.      LoanCare admits the allegations in Paragraph 4.

       5.      LoanCare admits the allegations in Paragraph 5.

       6.      LoanCare admits the allegations in Paragraph 6 except that Citizens Trust Bank’s

headquarters are located at 965 Martin Luther King Drive NW, Atlanta, Georgia 30314.

       7.      LoanCare admits the allegations in Paragraph 7.

                                        BACKGROUND

       8.      LoanCare admits the allegations in Paragraph 8.

       9.      LoanCare admits the allegations in Paragraph 9.

       10.     LoanCare admits the allegations in Paragraph 10.

       11.     LoanCare admits the allegations in Paragraph 11.

       12.     LoanCare admits the allegations in Paragraph 12.

       13.     LoanCare admits the allegations in Paragraph 13.

       14.     LoanCare admits the allegations in Paragraph 14.

       15.     LoanCare admits the allegations in Paragraph 15.

       16.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 16.

       17.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 17.

       18.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 18.



                                               2
Case 20-06070-sms        Doc 12    Filed 08/31/20 Entered 08/31/20 15:41:13          Desc Main
                                   Document     Page 3 of 6



       19.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 19.

       20.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 20. By way of further response, all statements were

generated by LoanCare.

       21.     LoanCare admits the allegations in Paragraph 21.

       22.     LoanCare denies the allegations in Paragraph 22.

       23.     LoanCare denies the allegations in Paragraph 23.

       24.     LoanCare denies the allegations in Paragraph 24.

       25.     LoanCare denies the allegations in Paragraph 25.

       26.     LoanCare denies the allegations in Paragraph 26.

       27.     LoanCare denies the allegations in Paragraph 27.

       28.     LoanCare denies the allegations in Paragraph 28.

       29.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 29.

PLAINTIFF’S FIRST CLAIM FOR RELIEF: VIOLATION OF 11 U.S.C. §§ 105 AND 524

       30.     LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

29.

       31.     LoanCare admits the allegations in Paragraph 31.

       32.     LoanCare denies the allegations in Paragraph 32.

       33.     LoanCare denies the allegations in Paragraph 33.

       34.     LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 34.



                                               3
Case 20-06070-sms         Doc 12    Filed 08/31/20 Entered 08/31/20 15:41:13               Desc Main
                                    Document     Page 4 of 6



     PLANTIFF’S SECOND CLAIM FOR RELIEF: VIOLATION OF GENERAL
  SERVICING POLICIES, PROCEDURES AND REQUIREMENT PURSUANT TO 12
                            CFR 1024.38

       35.     LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

34.

       36.     LoanCare denies the allegations in Paragraph 36 insofar that not all Defendants

are parties to which 12 CFR 1024.38 apply but admits that the regulation applies to the mortgage

at issue. LoanCare denies that the Plaintiff has a private cause of action available for any

violation of 12 CFR 1024.38.

       37.     LoanCare denies the allegations in Paragraph 37 insofar that not all Defendants

are parties to which 12 CFR 1024.38 apply but admits that the regulation requires what is alleged

with respect to parties to which it applies. LoanCare denies that the Plaintiff has a private cause

of action available for any violation of 12 CFR 1024.38.

       38.     LoanCare denies the allegations in Paragraph 38.

        PLANTIFF’S THIRD CLAIM FOR RELIEF: VIOLATION OF PAYMENT
             PROCESSING REQUIREMENTS OF 12 CFR 1026.36(c)(1)

       39.     LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

38.

       40.     LoanCare denies the allegations in Paragraph 40.

       41.     LoanCare denies the allegations in Paragraph 41 insofar that not all Defendants

are parties to which 12 CFR 1026.36 apply but admits that the regulation applies to the mortgage

at issue. LoanCare denies that the Plaintiff his entitled to any relief under this regulation.

       42.     LoanCare denies the allegations in Paragraph 42.




                                                   4
Case 20-06070-sms        Doc 12    Filed 08/31/20 Entered 08/31/20 15:41:13          Desc Main
                                   Document     Page 5 of 6



             PLANTIFF’S FOURTH CLAIM FOR RELIEF: INACCURATE AND
      MISLEADING PREIODIC STATEMENTS IN VIOLATION OF 12 CFR 1026.41(c)

        43.    LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

42.

        43.    LoanCare denies the allegations in the second Paragraph 43.

        44.    LoanCare denies the allegations in Paragraph 44.

                        PLAINTIFF’S FIFTH CLAIM FOR RELIEF:
                        VIOLATION OF THE AUTOMATIC STAY

        45.    LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

44.

        46.    LoanCare lacks knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 46.

        47.    LoanCare denies the allegations in Paragraph 47.

        48.    LoanCare denies the allegations in Paragraph 48.

        49.    LoanCare denies the allegations in Paragraph 49.

PLAINTIFF’S SIXTH CLAIM FOR RELIEF: CONTEMPT OF COURT FOR FAILURE
 TO COMPLY WITH THE CONFIRMATION ORDER AND SUBSEQUENT ORDERS

        50.    LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

49.

        51.    LoanCare denies the allegations in Paragraph 51.

        52.    LoanCare admits the allegations in Paragraph 52.

        53.    LoanCare admits the allegations in Paragraph 53.

        54.    LoanCare denies the allegations in Paragraph 54.




                                               5
Case 20-06070-sms       Doc 12    Filed 08/31/20 Entered 08/31/20 15:41:13           Desc Main
                                  Document     Page 6 of 6



      PLAINTIFF’S SEVENTH CLAIM FOR RELIEF: DEMAND FOR ACCOUNTING

        55.    LoanCare realleges and incorporates by reference its responses to Paragraphs 1-

54.

        56.    LoanCare denies the allegations in Paragraph 56.

        57.    LoanCare denies the allegations in Paragraph 57.

        58.    LoanCare denies each and every allegation not expressly admitted herein.

        Respectfully submitted, this 31st day of August 2020.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (GA Bar No. 720572)
                                                    RUBIN LUBLIN, LLC
                                                    3140 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, GA 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    bchaness@rlselaw.com

                                                    Attorney for LoanCare, LLC



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of August 2020, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (GA Bar No. 720572)




                                                6
